IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA, Case No. 3:17cr46

Plaintiff, JUDGE WALTER H. RICE
v.
TAYLOR D. WHITE,

Defendant.

 

ENTRY REFERRING DEFENDANT TO DR. MASSIMO De MARCHIS, PSY.D.,
FOR AN EXAMINATION TO DETERMINE PRESENT MENTAL STATUS OF
DEFENDANT, PURSUANT TO 18 U.S.C.§3552(c); PROCEDURES ORDERED
OF COUNSEL; REQUEST OF DR. De MARCHIS AND OF COUNSEL

 

This Court, on its own motion and with the full concurrence of both government’s counsel
and counsel for defendant, refers the defendant to Dr. Massimo De Marchis, Psy.D., for a
determination of defendant’s present mental status, pursuant to 18 United States Code §3552(c), and
for a report of said evaluation.

Defendant is currently on bond with this Court, awaiting sentencing, The Court requests Dr.
De Marchis to contact defendant’s counsel, Carlos Crawford, at 614-356-7565, to facilitate the
scheduling of an appointment.

It is the request of this Court that counsel for the defendant and the government furnish Dr.
De Marchis with any materials and/or statements they wish within seven days from date of this

Entry. For its part, the Court will furnish the pre-sentence investigation report and several bond
violation Petitions (for which the doctor should only be concerned with the portion of a given
Petition headed “Respectfully Presenting Petition for Action of Court...”) to Dr. De Marchis. Finally,
the Court will furnish the doctor with a Report from U.S. Pretrial Services Officer Rob Trigg
summarizing defendant’s performance on bond dated 10/25/2018.

Dr. De Marchis should delay any evaluation until expiration of the seven-day period.

Dated: February 28, 2020 Dw to Neo
WALTER H. RICE
UNITED STATES DISTRICT JUDGE
Copy to:
Counsel of record
